Citation Nr: 0726173	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder disorder, to include osteoarthritis status post-
staple surgery, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from July 1979 to November 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  Jurisdiction over the veteran's case 
was subsequently transferred to the Columbia, South Carolina 
RO.

The Board notes that the veteran requested a Travel Board 
hearing which was subsequently held before the undersigned 
Veterans Law Judge in May 2007.  The hearing transcript is of 
record.


FINDING OF FACT

The right shoulder disorder has not resulted in limitation of 
motion to less than shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for residuals of a right shoulder disorder are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that the RO should have 
increased his service-connected disability rating for a right 
shoulder disorder.  In particular, the veteran reports that 
his right shoulder disorder continues to worsen, and that 
this decline warrants a higher rating.  The veteran testified 
at the May 2007 Travel Board hearing that he experiences 
constant shoulder pain, and that he is unable to do overhead 
lifting without fear of dislocating the right shoulder.  The 
veteran testified that he restricts movement of the right 
shoulder, treats his pain with prescription medication, and 
uses a heating pad or ice pack in order to protect the 
shoulder from dislocation.  The veteran also testified that 
he has learned to do certain activities using his left arm 
even though he is right-handed.
  
The veteran was originally granted service connection for a 
right shoulder disorder in March 1981.  The service-connected 
disability has been evaluated as 20 percent disabling, 
effective November 7, 1980.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations. 38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The veteran's service-connected right shoulder disorder is 
currently assigned a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5201.  Diagnostic Code 5010 
requires that traumatic arthritis be substantiated by x-ray 
findings and rated using the criteria for degenerative 
arthritis listed in Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  When the limitation of motion of 
the specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Diagnostic Code 5201 provides a 20 percent evaluation for 
limitation of motion of the major arm at shoulder level.  An 
evaluation of 30 percent is assigned for limitation of motion 
of the arm midway between side and shoulder level.  An 
evaluation of 40 percent is assigned for limitation of motion 
of the arm to 25 degrees from the side.

The United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating 
for an orthopedic disorder should reflect functional 
limitation due to pain which is supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered the full history of the veteran's 
service-connected right shoulder disability.  The evidence of 
record shows that the veteran is not entitled to a 30 percent 
evaluation under Diagnostic Code 5201.  Specifically, the 
Board finds that the veteran's right shoulder disorder has 
not resulted in limitation of motion of the arm midway 
between side and shoulder level.  In fact, the disorder has 
not limited range of motion to less than shoulder level.  

VA administered a November 2006 Compensation and Pension 
Examination (C&P) in connection with this current claim.  At 
that time, the examiner tested the veteran's range of motion 
of the right shoulder.  The Board notes that the normal range 
of motion for the shoulder on forward elevation (flexion) as 
well as on abduction is 180 degrees.  The normal range of 
motion for the shoulder on internal and external rotation is 
90 degrees. 38 C.F.R. § 4.71, Plate I.

An objective physical examination of the veteran's right 
shoulder showed 165 degrees of forward elevation, with pain 
beyond 135 degrees.  The examination showed 90 degrees of 
abduction with pain at this extreme, 75 degrees of external 
rotation with pain at this extreme, and 90 degrees of 
internal rotation without pain.
Additionally, the veteran reported having frequent pain in 
the shoulder with overhead use.  The veteran reported no 
dislocations since his discharge from service.  The examiner 
found that the veteran's activities of daily living as well 
as his occupation were not affected by the right shoulder 
disorder, but for the fact that the veteran could not engage 
in prolonged or extreme overhead use.  

The examiner noted that there have been "no flare-ups, no 
DeLuca criteria, no joint instability, no assistive 
devices."  X-rays taken at that time were interpreted to 
show "prior surgery on the bony glenoid."  The examiner 
diagnosed the veteran as having post right shoulder 
subluxation with surgical repair and subsequent range of 
motion impairment.  An addendum to the examination results 
indicated that no additional pain on range of motion existed 
and that the right shoulder joint had no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  
  
By way of comparison, the Board notes that the veteran's 
right shoulder range of motion was tested in previous C&P 
examinations dated July 2003 and October 1998.  In July 2003, 
the veteran reported that he had flare-ups of pain three to 
four times per week, lasting for approximately one hour.  The 
veteran reported that his daily living activities such as 
dressing, reaching overhead, and swimming, as well as his 
work activities such as reaching overhead, were negatively 
impacted as a result of his right shoulder disorder.  

The examiner found upon objective physical examination that 
activities involving the long head of the biceps on the right 
side caused pain.  Range of motion tests on the veteran's 
right shoulder showed 170 degrees of forward elevation and 90 
degrees of internal rotation.  X-rays taken of the right 
shoulder at that time were interpreted to show early 
osteoarthritis of the glenoid and evidence of changes 
secondary to the staple surgery.  The examiner noted that the 
veteran's right shoulder appeared to be within normal limits 
on the x-ray with no evidence of new or recent injury.

The examiner opined that the veteran had recurrent 
dislocation of the right shoulder in service, and that this 
re-dislocation disrupted a successful surgical stabilization 
of the right shoulder which was done prior to the veteran's 
entrance in service.  The examiner also noted that the 
veteran was required to rely on adaptive strategies to 
circumvent right shoulder instability and prevent further 
dislocation.

The Board observes that the veteran was treated by VA on an 
outpatient basis on multiple occasions for recurrent shoulder 
pain.  Associated with the claims file are treatment records 
and x-ray reports which show degeneration of the veteran's 
shoulder.  For example, a VA treatment note dated October 
2003 shows that the veteran's shoulder was injected with 
Depo-medrol and Marcaine, and x-rays taken at that time 
showed moderate degenerative changes in the right shoulder.  
Similarly, x-rays dated June 2004 were interpreted to show 
moderate degenerative joint disease (DJD). 

The veteran also submitted a private medical record dated 
April 2007 in support of his claim.  The range of motion test 
on the veteran's right shoulder conducted at that time showed 
130 degrees of forward elevation, abduction to 120 degrees, 
internal rotation to 60 degrees, and external rotation to 10 
degrees.  The examiner diagnosed the veteran with "very 
mild" degenerative joint disease of the shoulder and 
restricted motion secondary to the DJD.  The Board notes that 
the veteran has limited motion on external rotation, but this 
limitation is not sufficient to warrant a higher disability 
rating based on the rating criteria.  

The Board first notes that the RO originally evaluated the 
veteran's disability (identified in 1981 as recurrent 
dislocations, right shoulder, with history of surgical 
repair, major) under Diagnostic Code 5203, which provides a 
20 percent evaluation for dislocation of the clavicle or 
scapula, or for nonunion of the clavicle or scapula with 
loose movement.  In the rating decision of June 1999, the 
disability was recharacterized as right shoulder 
osteoarthritis status post staple surgery, and evaluated 
under the provisions of Diagnostic Codes 5010 and 5201.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629  (1992).  In this case, 
the change in diagnostic code was proper as the veteran 
reported during the course of a VA examination that he had 
not experienced any dislocations since service.  Moreover, 
the service-connected disability was now characterized by the 
presence of osteoarthritis and accompanying limitation of 
motion rather than dislocation or loose movement.  

Turning to the provisions of Diagnostic Code 5201, which 
includes the rating criteria for limitation of motion of the 
arm, no evidence of record exists to show that the veteran's 
limitation of motion of the arm is midway (approximately 45 
degrees) between side and shoulder level.  Likewise, the 
Board acknowledges that while the veteran cannot engage in 
prolonged or extreme overhead use, no evidence of record 
demonstrates that the veteran's limitation of motion of the 
arm is midway between the side and shoulder level.  The Board 
has also considered whether there is additional functional 
loss due to flare-ups, fatigability, incoordination and pain 
on movement.  The most recent VA examination results noted 
functional loss due to pain, however, the points at which 
pain set in do not qualify the veteran for a higher 
evaluation under the rating criteria as the limitation of 
motion did not approximate a level midway between the side 
and shoulder level.  It was also noted in the examination 
report that there have been no flare ups and there was no 
additional limitation due to pain, fatigue, weakness or lack 
of endurance following repetitive use.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 20 percent under Diagnostic Code 5201 for a right 
shoulder disorder are not met.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated July 2003 informed the veteran of the type of 
evidence needed to substantiate his increased rating claim as 
well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  While the letter did 
not explicitly ask that the veteran provide any evidence in 
his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The veteran also received additional notice by way of the 
VCAA notification in September 2003.  This letter informed 
the veteran of the type of evidence needed to substantiate 
his claim for an increased rating.  In particular, the letter 
asked the veteran to identify any private or VA records which 
could be obtained to support the veteran's claim.  The letter 
also informed the veteran of the VA medical evidence that had 
been received.  The RO also provided the veteran with the 
proper authorization forms to complete and return. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on the last element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
any questions as to the effective date to be assigned are 
rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required


ORDER

An increased rating higher than 20 percent for residuals of a 
right shoulder disorder is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


